DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Francois Devilliers, Reg. No. 48,200 on February 22, 2021.  

IN THE CLAIMS
Please cancel claims 3-5, 7, 10-12, 14, 17-18 and 20 without prejudice or disclaimer.
Please amend claims 1, 6, 9, 13, 16 and 19 as follows:

	1.	(Currently Amended) A method for superimposing a prerecorded media file into a video, the method comprising:	capturing live video of a scene at a video capture device of a mobile electronic device, wherein the video capture device is located on a back side of the mobile electronic device, 
	determining depth information of the scene captured within the live video, the depth information defining distances between points of the scene and the video capture device, such that the depth information comprises relative depths of the points of the scene from a position of the video capture device;
	using the depth information, identifying a flat region of the scene within the live video;	superimposing the prerecorded video file within the live video in perspective with the flat region of the scene using the depth information to determine a placement of the prerecorded video file within the live video, such that the live video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated into the scene in perspective at the flat region; and	playing the prerecorded video file while displaying the live video, such that the prerecorded video file and a non-obscured portion of the live video are rendered simultaneously and such that an appearance of the scene the user is viewing is enhanced by the prerecorded video file superimposed within the live video.


Claim 1, wherein the depth information comprises surface contours of objects within the scene, such that the prerecorded video file is placed within the live video following the surface contours of the objects.



9.	(Currently Amended) A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for superimposing a prerecorded media file into a live video, the method comprising:	capturing live video of a scene at a video capture device of a mobile electronic device, wherein the video capture device is located on a back side of the mobile electronic device, wherein the mobile electronic device is positioned by a user such that the video capture device is directed towards the scene the user is viewing;	displaying the live video of the scene captured at the mobile electronic device on a display device of the mobile electronic device, wherein the display device is located on a front side of the mobile electronic device, such that the live video comprises the scene towards which the video capture device is directed by the user;	receiving a prerecorded video file to render on the display device;
	determining depth information of the scene captured within the live video, the depth information defining distances between points of the scene and the video capture device, such that the depth information comprises relative depths of the points of the scene from a position of the video capture device;
to determine a placement of the prerecorded video file within the live video, such that the live video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated into the scene in perspective at the flat region; and	playing the prerecorded video file while displaying the live video, such that the prerecorded video file and a non-obscured portion of the live video are rendered simultaneously and such that an appearance of the scene the user is viewing is enhanced by the prerecorded video file superimposed within the live video.


13.	(Currently Amended) The non-transitory computer readable storage medium of Claim 9, wherein the depth information comprises surface contours of objects within the scene, such that the prerecorded video file is placed within the live video following the surface contours of the objects.



16.	(Currently Amended) A mobile electronic device comprising:	a video capture device located on a back side of the mobile electronic device;	a display device located on a front side of the mobile electronic device;	a data storage unit; and
	using the depth information, identify a flat region of the scene within the live video;	superimpose the prerecorded video file within the live video in perspective with the flat region of the scene using the depth information to determine a placement of the prerecorded video file within the live video, such that the live video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated into the scene in perspective at the flat region 


19.	(Currently Amended) The mobile electronic device of Claim 16, wherein the depth information comprises surface contours of objects within the scene, such that the prerecorded video file is placed within the live video following the surface contours of the objects.

Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 16 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " using the depth information, identifying a flat region of the scene within the live video;superimposing the prerecorded video file within the live video in perspective with the flat region of the scene using the depth information to determine a placement of the prerecorded video file within the live video, such that the live video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated into the scene in perspective at the flat region” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Bryson et al. US 2017/0236331 disclose A computer program product for overlaying geographic map data onto a live feed is provided. The computer program product includes a computer readable storage medium having program instructions embodied therewith. The program instructions are readable and executable by a processing circuit to cause the processing circuit to approximate fluid depth on fixed points in a live feed to calculate discrete depth readings, combine the discrete depth readings with a contour map associated with the live feed to generate a fluid depth map and combine the fluid depth map with the live feed to produce an augmented reality image including the fluid depth map superimposed onto the live feed..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1, 6, 8-9, 13, 15-16 and 19 are allowed.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481      

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481